Citation Nr: 0522224	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle sprain with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision that, 
inter alia, denied a rating in excess of 10 percent for 
residuals of a right ankle sprain with degenerative changes.  
The veteran filed a notice of disagreement (NOD) in April 
2003 and the RO issued a statement of the case (SOC) in June 
2003.  The veteran filed a substantive appeal in July 2003.

In May 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is associated with the claims 
file.  During the hearing, the undersigned granted a 60-day 
abeyance for the submission of additional evidence.  However, 
since the hearing, no additional evidence has been received.  

As a final preliminary matter, the Board notes that, in July 
2004, the veteran filed a claim for a total disability based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  As the RO has not adjudicated this issue, it 
is not properly before the Board; hence, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's right ankle disability is manifested by 
moderate limitation of motion with significant pain in ankle 
motion; this suggests overall marked limitation of motion.  
There is no evidence of, or of disability comparable to, 
ankylosis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 20 percent rating for residuals of a right 
ankle sprain with degenerative changes are  met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the June 2003 SOC; July 2004, August 2004, and April 
2005  supplemental SOCs (SSOCs), and notice letter of October 
2002, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO informed him that  he could 
submit statements from people who are were aware of his 
condition, and requested that he provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The RO also invited the veteran to submit evidence 
that pertained to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the  decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the June 2003 SOC and July 2004, August 
2004, and April 2005 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered in connection with his 
claim.  Furthermore, in the October 2002 letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the SOC and SSOCs and notice 
letter, the veteran was afforded an opportunity to respond.  
Neither in response to those letters, nor at any other point 
during the appeal, has the veteran identified sources of 
pertinent medical evaluation and/or treatment other than 
those from whom records have been obtained or submitted.  

In this regard, the Board also points out that there is no 
indication whatsoever that any additional action is needed to 
comply with the duty to assist the veteran.  The RO arranged 
for the veteran to undergo VA medical examinations; the 
reports of these examinations are of record.  Additionally, 
all pertinent VA and private treatment records have been 
associated with the claims file.  Significantly, neither the 
veteran nor his attorney has identified, and the record does 
not otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that need to be obtained.  
During the Board hearing, the veteran indicated that he was 
scheduled for upcoming treatment and, for that reason, the 
undersigned granted a 60-day abeyance period, following the 
hearing, in which he could submit additional evidence.  
However, as previously noted, no additional evidence has been 
received.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.   

II. Background

In a January 1996 rating decision, the RO granted service 
connection for the veteran's right ankle disability and 
assigned a zero percent (noncompensable) disability rating.  
In a March 199 rating decision, the RO increased the rating 
for the veteran's right ankle disability to 10 percent.  In 
August 2002, the veteran filed the claim for increase that is 
the basis of the current appeal.  

The report of a  March 2003 VA examination reflects the 
veteran's complaint of constant right ankle pain.  The 
veteran ambulated with a wheel chair due to multiple 
orthopedic problems, but prior to that he used a cane and was 
unable to walk more than 5 minutes.  On examination, there 
was significant right ankle on any motion.  Dorsiflexion of 
the right ankle was from zero to 10 degrees and plantar 
flexion was from zero to 20 degrees, which was associated 
with significant pain.  There was mild swelling and he had 
5/5 motor strength on dorsiflexion and plantar flexion with 
obvious pain.  

VA Medical Center (VAMC) treatment records note complaints of 
right ankle pain in April 2003.  There was no evidence of 
ankle swelling but motion was painful.  A June 2004 physical 
therapy report notes that the veteran ambulated with a cane 
due to his right ankle pain.  He reported doing ankle 
exercises.

A June 2004 VA examination report notes the history of the 
veteran's right ankle disability.  At the time of the 
examination, the veteran's gait was slow and with a slight 
limp.  He continued to use a cane.  Examination of the right 
ankle revealed dorsiflexion to 10 degrees, and  plantar 
flexion to 20 degrees, with some degree of pain throughout.  
The veteran's pain was constant and increased slightly with 
inadvertent inversion, which also resulted in swelling.  
Weakness, flare-ups, excess fatigability, or incoordination 
were not present.

During the May 2005 Board hearing, the veteran testified that 
he either ambulated with a wheelchair or a cane.  He stated 
that his ankle became swollen even after being on his feet 
for a short period of time.  He stated that his ankle also 
became painful after walking only 20 feet and after that it 
was excruciating.  He estimated that excruciating was a 6 or 
7 on a scale from 1 to 10.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's right ankle disability is rated as 10 percent 
disabling under 38 C.F.R. §4.71a, Diagnostic Code 5271, for 
limited motion of the ankle.  Under Diagnostic Code 5271, 
moderate limitation of motion warrants a 10 percent 
evaluation, while marked limitation of motion warrants a 20 
percent evaluation.  Standard range of ankle motion is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that a 20 percent rating for residuals 
of a right ankle sprain with degenerative changes is 
warranted.

VA examinations reveal that dorsiflexion and plantar flexion 
of the right ankle are decreased by at least 50 percent.  
However, the ankle motion that the veteran is able to 
accomplish is quite painful.  Thus, while the objective 
evidence reveals findings consistent with overall moderate 
range of ankle motion, given the veteran's painful motion, 
and taking into consideration the extent of additional 
functional loss (i.e., in addition to that shown objectively) 
due to pain, and affording the veteran the benefit of the 
doubt, the Board finds that marked limitation of ankle motion 
is shown, for which a 20 percent rating is assignable.  This 
is the maximum rating assignable under Diagnostic Code 5271, 
and no higher rating is assignable under any other diagnostic 
code.  Under 38 C.F.R. § 4.71a, only Diagnostic Code 5270, 
pursuant to which ankylosis is rated, provides a basis for 
assignment of a rating greater than 20 percent for ankle 
disability.  [Ankylosis is defined as immobility and injury, 
or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 
259 (1992)].  In this case, however, the VA examination 
reports clearly show that, even with pain, the veteran's 
ankle has mobility, and there is no finding of any ankylosis.  
As there is there is no evidence of, or of disability 
comparable to, ankylosis, evaluation of the veteran's 
disability under Diagnostic Code 5270 is not appropriate.

Accordingly, the Board concludes that a 20 percent, but no 
higher, rating for the veteran's right ankle disability is 
warranted.


ORDER

A 20 percent rating for residuals of a right ankle sprain 
with degenerative changes is granted, subject to the legal 
authority governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


